Orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 7, 2005, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject children and committed their guardianship and custody to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Eetitioner satisfied its statutory burden of making diligent efforts to encourage and strengthen the parental relationship (see Social Services Law § 384-b [7] [f]). Although respondent complied with some of the agency’s service plan, she nonetheless permanently neglected her children by failing to plan for their future, since she did not complete an anger management program during the statutorily relevant period, or appropriately address the issue of her anger, which had led to the children’s removal from her home more than five years earlier (see Matter of Daniella C.G., 25 AD3d 494 [2006]; Matter of La’Asia Lanae S., 23 AD3d 271 [2005]).
The preponderance of the evidence at the dispositional hearing established that the best interests of the children would be served by freeing them for adoption and terminating the respondent mother’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Accordingly, the court properly *201declined to enter a suspended judgment (see Matter of Terry P., 18 AD3d 348 [2005]; Matter of Pearl M.A., 13 AD3d 141 [2004]). Concur—Marlow, J.E, Williams, Gonzalez, Sweeny and Catterson, JJ.